Citation Nr: 1534327	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for heart disease, to include as due to herbicide exposure (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO denied the Veteran's claim for heart disease, to include as due to herbicide exposure (Agent Orange).  In March 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

The Board notes that, in a written statement received in January 2015, the Veteran withdrew his request for a hearing before the Board.

In February 2015, the Board denied service connection claims for heart disease and glaucoma.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  In June 2015, the Court vacated that part of the June 2007 decision in which the Board denied service connection for heart disease and remanded that matter to the Board for compliance with the instructions in a Joint Motion for Remand (JMR) filed by representatives for both parties.  The appeal on the issue of entitlement to service connection for glaucoma was waived.

For reasons expressed below, the claim is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service-or, as appropriate, service-connected disability - but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In the February 2015 decision, the Board found that the Veteran did not manifest a current heart disease disability.  In so deciding, the Board found no medical diagnosis of heart disease and found that the Veteran's claimed cardiac symptoms had been medically attributed to respiratory illness rather than a cardiac disorder.  As such, the Board found VA had no duty under 38 U.S.C.A. § 5103A(d)(2) to provide medical examination as there was no competent evidence of a current heart disability or signs and symptoms of cardiac disability which may be associated with active service.

The parties to the JMR conclude that the Board's reasoning that the threshold for obtaining a medical opinion had not been met was "erroneous" on the basis that the Board did not properly analyze whether the Veteran met the criteria for manifesting "signs and symptoms of current disability."  The Board interprets the terms of the JMR to express disagreement with the February 2015 Board finding that the "symptoms of current disability" reported by the Veteran were respiratory rather than cardiac in nature.  Notably, in June 2015, the Veteran submitted a VA aid and attendance examination report reflecting a diagnosis of congestive heart failure (CHF).

As observed by the Board in the February 2015 decision, the Veteran served in the Republic of Vietnam during the Vietnam Era.  Thus, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Pertinent to the current claim, service connection may be presumed for certain diseases, such as ischemic heart disease, which develop to a compensable degree (i.e., 10 percent) at any time after service for veterans who were exposed to an herbicide agent during active military, naval, or air service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Here, the JMR appears to determine that the Veteran meets the criteria for "symptoms of current disability" which may be cardiac in nature.  The Veteran is presumed to have been exposed to herbicides in service, and service connection for ischemic heart disease may be presumed for a Veteran who had herbicide exposure.  Thus, based on the JMR terms, the Board finds that medical examination is necessary to decide this claim.  The VA examiner should determine whether the Veteran manifests ischemic heart disease or, alternatively, any other cardiac disease which had its onset in service or is at least likely as not related to his military service.

The Veteran is hereby advised that, failure to report to the schedule examination, without good cause, may result in denial of his service connection claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to obtaining examination and opinion, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records.

As regards VA records, the Veteran's claims file includes outpatient treatment records from the Tennessee Valley Health Care System (HCS), to include the Nashville VA Medical Center (VAMC), dated up to January 2013; however, more recent records may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, to ensure that all of the applicable VA treatment records are of record, the AOJ should obtain from the Tennessee Valley HCS, to include the Nashville VAMC, all outstanding, pertinent records of evaluation and/or treatment of the Veteran since January 2013, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal (to include as regards pertinent, private (non-VA) records), explaining that the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Tennessee Valley HCS, to include the Nashville VAMC, all outstanding, pertinent records of evaluation and/or treatment of the Veteran since January 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, obtain all identified evidence following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility, to clarify all cardiac diagnoses, if any, and to obtain medical opinion addressing the etiology of each diagnosed cardiac disability (other than ischemic heart disease). 

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is first requested to identify all current cardiac disabilities, if any.  The examiner is requested to specifically address (1) whether the Veteran manifests ischemic heart disease (including but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) and (2) the Veteran's assertion that his symptoms are cardiac in nature in light of the medical evidence of record, to include a VA aid and attendance examination report, received in June 2015, reflecting a diagnosis of CHF. 

For each currently manifested cardiac disability (other than ischemic heart disease), the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such cardiac disability had its onset in service, or is otherwise related to such service, to include the Veteran's exposure to herbicides during active service.

In rendering each requested opinion, the physician should consider and discuss all pertinent medical, and other objective evidence, as well as all lay assertions.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case which provides clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

